 


114 HR 933 IH: Head Start on Vaccinations Act
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 933 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Ms. Eshoo (for herself, Ms. Chu of California, Mr. Schiff, Ms. Speier, Ms. DeGette, Ms. Matsui, Ms. DeLauro, Mr. Honda, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Head Start Act to ensure that all children in Head Start and Early Head Start programs are vaccinated, and allow exemptions only for children with underlying medical conditions, for whom vaccines are therefore medically contraindicated. 
 
 
1.Short titleThis Act may be cited as the Head Start on Vaccinations Act. 2.Vaccination requirement (a)Head Start programsThe first subsection of section 645 of the Head Start Act (42 U.S.C. 9840) is amended by adding at the end the following: 
 
(6) 
(A)In this paragraph: (i)The term complete vaccination information means such information as the Secretary may require under subparagraph (G), establishing that a child is vaccinated in accordance with the pediatric vaccine list. 
(ii)The term Federally qualified health center has the meaning given the term in section 1861(aa)(4) of the Social Security Act (42 U.S.C. 1395x(aa)(4)). (iii)The term pediatric vaccine list means the list, including the schedule, established (and periodically reviewed and as appropriate revised) by the Advisory Committee on Immunization Practices (an advisory committee established by the Secretary, acting through the Director of the Centers for Disease Control and Prevention). 
(iv)The term program-registered provider has the meaning given the term in section 1928(c) of the Social Security Act (42 U.S.C. 1396s(c)). (B)In order for a child who is enrolled in a Head Start program (other than an Early Head Start program) assisted under this subchapter on the effective date of the Head Start on Vaccinations Act to remain eligible for participation in the program, a parent or guardian of the child shall submit complete vaccination information to the program, within 3 months after the effective date of the Head Start on Vaccinations Act. 
(C) 
(i)In order for a child to be enrolled in a program covered by subparagraph (B), a parent or guardian of the child— (I)shall submit complete vaccination information to the program, in a timely manner, as required under regulations issued under subparagraph (G); or 
(II)shall submit a signed agreement that the parent or guardian will provide that information as described in subclause (I), and consents to the administration described in subparagraph (D)(i) or the referral described in subparagraph (D)(ii). (ii)Except for the initial submission of information for a child described in subparagraph (B), in order for a child who is enrolled in a program covered by subparagraph (B) to remain eligible for participation in the program, a parent or guardian of the child shall submit complete vaccination information to the program, in a timely manner, as required under such regulations. The director of the Head Start agency involved shall annually require the parents or guardians of the children in the program to make such a submission to maintain that enrollment. 
(D)To assist a parent or guardian in complying with subparagraph (B) or (C), the director of a Head Start agency may use funds made available under this subchapter to— (i)at the request of the parent or guardian, have an employee of the agency, who is eligible to administer vaccines in the State in which the agency is located, administer any missing vaccines on the pediatric vaccine list to the child; or 
(ii)assist the parent or guardian in gaining access to the vaccines, such as by referring the parent or guardian to a Federally qualified health center, a State or county public health clinic, a program-registered provider, or a provider or contractor under title V of the Social Security Act (42 U.S.C. 701 et seq.), that has a health care provider who is eligible to administer vaccines as described in clause (i). (E) (i)Subject to clause (ii), the director of a Head Start agency shall, in a timely manner, remove from the corresponding Head Start program any child who is not in compliance with subparagraph (B) or (C). 
(ii)The director may exempt a child from subparagraph (B) or (C) only if a parent or guardian of the child submits information from a health care provider, who (under the State's law concerning vaccinations) is qualified to determine whether the child has an underlying medical condition, that the child has an underlying medical condition and that administration of vaccines is, therefore, medically contraindicated for the child. (F) (i)Except as provided in clause (ii), in the case of a child in a Head Start program, this paragraph shall apply notwithstanding any portion of a State law requiring vaccines that is inconsistent with the pediatric vaccine list. 
(ii)Nothing in this paragraph shall be construed to prevent a State from requiring vaccines in addition to the vaccines on the pediatric vaccine list. (G) (i)Not later than the effective date of the Head Start on Vaccinations Act, the Secretary shall issue regulations concerning implementation of this paragraph. The regulations shall include provisions specifying timeliness for submission of information under subparagraph (C), the information required to be submitted as complete vaccination information, and timeliness for removal of a child from a Head Start program under subparagraph (E). 
(ii)Before issuing the regulations, the Secretary shall— (I)consult with Indian tribes about the application of this paragraph to children from Indian tribes; 
(II)consult with the national migrant and seasonal Head Start collaboration director about the application of this paragraph to children from migrant and seasonal farmworker families; and (III)consider the application of this paragraph to homeless children and foster children. 
(iii)This paragraph takes effect on the date of enactment of the Head Start on Vaccinations Act.. (b)Early Head Start ProgramsSection 645A of the Head Start Act (42 U.S.C. 9840a) is amended— 
(1)in subsection (c), by striking Persons and inserting Except as provided in subsection (j), persons; and (2)by adding at the end the following: 
 
(j)VaccinationsThe provisions of section 645(a)(6) shall apply to Early Head Start agencies, Early Head Start programs, and children under age 3, in the same manner and the same extent as those provisions apply to Head Start agencies, Head Start programs, and children.. 3.Effective dateExcept as otherwise provided in the Head Start Act, this Act, including the amendments made by this Act, takes effect 3 months after the date of enactment of this Act. 
 
